At a former day of this term this cause was affirmed, as shown by the opinion then rendered.
Thereafter appellant made such a clear showing as to entitle him to a certiorari to perfect the record, which was done. It now appears that the bills of exceptions which the first record showed had not been *Page 334 
filed at all, were actually filed and in term time. A properly certified copy of the statement of facts now appears instead of the original, as was the case before. However, the statement of facts shows clearly that it was agreed to and signed by the attorneys for the State and the appellant, approved by the judge and filed in the court below by the clerk, all after the expiration of the twenty days allowed by law therefor. There is no such showing made as would authorize this court to consider it, being so prepared, approved, signed and filed after the expiration of twenty days. Henderson v. State, 20 Texas Crim. App., 304; Turner v. State, 22 Texas Crim. App., 42, 2 S.W. Rep., 619; George v. State, 25 Texas Crim. App., 229-242, 8 S.W. Rep., 25; Spencer v. State, 25 Texas Crim. App., 585, 8 S.W. Rep., 648; Farris v. State, 26 Texas Crim. App., 105, 9 S.W. Rep., 487; Suit v. State, 30 Texas Crim. App., 319, 17 S.W. Rep., 458; Hess v. State, 30 Texas Crim. App., 477, 17 S.W. Rep., 1099; Aistrop v. State, 31 Tex.Crim. Rep., 20 S.W. Rep., 989; Bell v. State, 31 Tex.Crim. Rep., 21 S.W. Rep., 259; Kutch v. State, 32 Tex.Crim. Rep., 22 S.W. Rep., 594; Hutchins v. State, 33 Tex.Crim. Rep.; 26 S.W. Rep., 399; Bryant v. State, 35 Tex.Crim. Rep., 33 S.W. Rep., 978, 36 S.W. Rep., 79; Childress v. State, 36 Tex.Crim. Rep., 35 S.W. Rep., 980; Davis v. State, 24 S.W. Rep., 651; Ranirez v. State, 40 S.W. Rep., 278; Seidel v. State, 41 S.W. Rep., 607; Davis v. State, 47 S.W. Rep., 978; Dennis v. State, 53 S.W. Rep., 111; Bailey v. State, 53 S.W. Rep., 117. We might cite many other cases to the same effect but we deem it unnecessary. We regret that in some instances adhering to the rules laid down and long established by these and many other cases, works a hardship on the appellants. However, we feel constrained to follow these decisions. If we should do otherwise there would be no established rule applicable alike to all persons, but instead this court would be put in the attitude of showing favoritism.
Especially in misdemeanor cases it has so long been the uniform holding of this court that it can not and will not review complaints of the action of the lower court in overruling motions for continuances, special charges requested, objections to the charge of the court, exceptions to the admission or exclusion of evidence, and such like matters, without a statement of facts, that it is unnecessary to cite any cases on that subject. None of the questions raised in this cause can, therefore, be considered without a statement of the facts. The motion will, therefore, be overruled.
Overruled. *Page 335